The complaint alleges an injury by reason of negligent care occurring July 5, 1935 in an apartment house owned by the estate of Hyman Goldberg of which the defendant Celia Goldberg is the executrix and in relation to which a receiver of rents was appointed by this court June 21, 1935.
The defendant executrix asks the Court to take judicial notice of the appointment and powers of the receiver and find he was in exclusive control. The order recites the receiver is appointed to collect rents and profits of the house except that portion occupied by Celia Goldberg and "to care for the same, to rent when vacant and to pay necessary running charges". What portion was occupied by Celia Goldberg does not appear, either in the order or in the complaint.
   The demurrer is overruled.